       Case 20-01048    Doc 80     Filed 01/12/21 Entered 01/12/21 13:40:24         Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  NATIONAL FISH AND SEAFOOD INC.,                 Ch. 7
    Debtor                                        19-11824-FJB

  JOHN O. DESMOND,                                Adversary Proceeding
    Plaintiff,                                    20-01048-FJB
  v.
  NG JOO PUAY, NG PUAY YE, NG JOO
  KWEE, NG JOO SIANG, MICHAEL BRUNO,
  TODD PROVOST and JACK VENTOLA,
    Defendants


                                               Order

MATTER:
#79 Certificate of Rule 26(f) Conference and Rule 26(f) Discovery Plan with certificate of service
(Re: 74 Order) filed by Defendants Michael Bruno, Todd Provost, Jack Ventola, Plaintiff John O.
Desmond (Horne, Jonathan)

The proposed discovery plan is approved, and the deadlines in the Pretrial Order are modified
accordingly. The parties shall file a joint pretrial statement on or before May 2, 2022 at 4:30 PM.

Dated: 1/12/2021                                  By the Court,




                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge
